FILED
                             NOT FOR PUBLICATION                            MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50412

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00280-JFW

   v.
                                                 MEMORANDUM *
 JEFFREY SEAN MITCHELL,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      John F. Walter, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jeffrey Sean Mitchell appeals from the nine-month sentence imposed upon

revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
       Mitchell contends that the district court impermissibly based the sentence

upon the fact that his case had been transferred from another district and the

limited resources of the probation office. This contention is belied by the record,

which reflects that the district court considered the appropriate factors under

18 U.S.C. § 3583(e) at sentencing, including Mitchell’s record of repeatedly

violating conditions of supervised release. See United States v. Miqbel, 444 F.3d
1173, 1181-82 (9th Cir. 2006) (identifying the statutory factors a district court may

consider when imposing a sentence upon revocation of supervised release).

       Mitchell next contends that the district court procedurally erred by failing to

address his nonfrivolous arguments for imposing a lower sentence. The record

reflects that the district court listened to Mitchell’s arguments, considered the

evidence, and did not otherwise procedurally err when imposing the sentence

within the advisory guidelines range. See Rita v. United States, 551 U.S. 338, 357-

58 (2007).

       Finally, Mitchell contends that the sentence imposed is substantively

unreasonable. In light of the totality of the circumstances, the sentence is

reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc); see also U.S.S.G. § 1B1.10, cmt. nn.3-4 (2008).

       AFFIRMED.


NC/Research                                2                                        09-50412